Exhibit 10.1

 

Reliant Energy, Inc.

1000 Main Street

Houston, TX  77002

 

April 18, 2006

 

Seneca Capital, L.P.

590 Madison Ave.

28th Floor

New York, NY  10022

Attn: Douglas A. Hirsch

 

 

Dear Mr. Hirsch:

 

 

Reference is made to the submission (the “Advance Notice Submission”) by Seneca
Capital, L.P. (“Seneca”) of its intention to nominate three candidates to stand
for election to the Board of Directors (the “Board”) of Reliant Energy, Inc.
(the “Company”) at the Company’s 2006 Annual Meeting of Stockholders (the “2006
Annual Meeting”) and Seneca’s stated intention to solicit proxies in support of
its nominees (the “Proxy Contest”).

 

As we have discussed, subject to Seneca’s agreement to the terms and conditions
set forth in this letter agreement (this “Letter Agreement”), the Company agrees
that on or before September 1, 2006, the Nominating and Corporate Governance
Committee will recommend the appointment, and the Board will appoint, to the
Board as a director a representative of a substantial institutional stockholder
of the Company (based on such stockholder’s stock ownership as of the date of
such appointment), the particular identity of such individual to be determined
by the Board in its sole discretion. It being the intent of the parties that
representative means an officer, employee or former executive of that
substantial institutional shareholder or a person who represents the interests
and objectives of a substantial institutional shareholder of the Company. The
Company further agrees to issue a press release announcing this settlement and
the terms thereof no later than 5:30 P.M. EDT on Tuesday, April 18, 2006.
Effective upon execution of this Letter Agreement, Seneca irrevocably withdraws
its Advance Notice Submission and agrees to terminate the Proxy Contest. Seneca
further agrees that it shall vote, and shall cause each of its affiliated
entities and individuals, described in the Advance Notice Submission or
otherwise, to vote, all shares of the Company’s common stock which they are
entitled to vote at the 2006 Annual Meeting in favor of the election of each of
the Board’s nominees.

 

If the terms of this Letter Agreement are acceptable to you, please execute
where indicated below and return a signed copy of this Letter Agreement to the
undersigned, which shall thereupon constitute a binding agreement.

 

 

Very truly yours,

 

 

 

RELIANT ENERGY, INC.

 

 

 

 

 

 

 

By:

 

/s/  Joel Staff

 

 

 

Name:

Joel Staff

 

 

Title:

Chairman and Chief Executive Officer

 

Accepted and Agreed to as

of the date first written above:

 

SENECA CAPITAL, L.P.

 

 

 

 

 

By: SENECA CAPITAL ADVISORS, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

/s/  Douglas A. Hirsch

 

 

 

Name:

Douglas A. Hirsch

 

 

Title:

Managing Member

 

 

--------------------------------------------------------------------------------